Exhibit 10.25.2

FIRST AMENDMENT TO THE

HAWKER BEECHCRAFT SAVINGS AND INVESTMENT PLAN

This First Amendment to the Hawker Beechcraft Savings and Investment Plan is
made this 30th day of December, 2008.

WHEREAS, Hawker Beechcraft Corporation (the “Company”) maintains the Hawker
Beechcraft Savings and Investment Plan (the “Plan”); and

WHEREAS, the Company has reserved the right to amend the Plan.

NOW, THEREFORE in consideration of the foregoing premises, effective on
January 1, 2008, unless otherwise provided, the Plan is amended to read as
follows:

FIRST: Section 1.09 is amended by adding the following new paragraph:

Effective January 1, 2008, elective deferrals (see Section 4.04) can only be
made with respect to amounts that are compensation within the meaning of Code
Section 415(c)(3) and Treasury Regulation §1.415(c)-2 (see Article V).

SECOND: Section 5.02.C. is amended as follows:

 

  C. Reserved.

THIRD: Section 5.02.E.2 is amended to read as follows:

 

  2.

Compensation means the wages, salaries, fees for professional services, and
other amounts received (without regard to whether or not an amount is paid in
cash) for personal services actually rendered in the course of employment with
the Employer maintaining the Plan to the extent that the amounts are includable
in gross income (including, but not limited to, commissions paid salespersons,
compensation for services on the basis of a percentage of profits, commissions
on insurance premiums, tips, bonuses, fringe benefits, reimbursements, and
expense allowances under a nonaccountable plan); amounts described in Code
Sections 104(a)(3), 105(a), and 105(h), but only to the extent that these
amounts are includable in the gross income of the Employee; amounts paid or
reimbursed by the Employer for moving expenses incurred by an Employee, but only
to the extent that at the time of the payment it is reasonable to believe that
these amounts are not deductible by the Employee under Code Section 217; the
value of a nonqualified stock option granted to an Employee by the Employer, but
only to the extent that the value of the option is includable in the gross
income of the Employee for the taxable year in which granted; the amount
includible in the gross income of an Employee upon making the election described
in Code

 

1



--------------------------------------------------------------------------------

 

Section 83(b); amounts that are includible in the gross income of an Employee
under the rules of Code Section 409A or 457(f)(1)(A) or because the amounts are
constructively received by the Employee and Compensation for purposes of this
Section excludes contributions (other than elective contributions described in
Code Sections 402(e)(3), 408(k)(6), 408(p)(2)(A)(i) or 457(b)) made by the
Employer to a plan of deferred compensation (including a simplified employee
pension described in Code Section 408(k) or a simple retirement account
described in Code Section 408(p)) whether or not qualified, to the extent that
the contributions are not includible in the gross income of the Employee for the
taxable year in which contributed; except as otherwise provided herein,
distributions from a plan of deferred compensation whether or not qualified;
amounts realized from the exercise of a nonstatutory option or when restricted
stock or other property held by an Employee either becomes freely transferable
or is no longer subject to a substantial risk of forfeiture; amounts realized
from the sale, exchange, or other disposition of stock acquired under a
statutory stock option; and premiums for group-term life insurance (but only to
the extent that the premiums are not includible in the gross income of the
Employee and are not salary reduction amounts that are described in Code
Section 125). With respect to a person who is an “employee” within the meaning
of Section 401(c)(1) of the Code, Compensation means that Employee’s earned
income as described in Section 401(c)(2) of the Code, plus amounts deferred at
the election of the Employee that would be includible in gross income but for
the rules of Code Sections 402(e)(3), 402(h)(1)(B), 402(k) or 457(b).

Compensation includes the following amounts, paid after a Severance from
Employment by the later of 2  1/2 months after the severance or the last day of
the Limitation Year that includes the date of the Severance from Employment:

 

  (1) Regular compensation for services during the Employee’s regular working
hours, or compensation for services outside the Employee’s regular working hours
(such as overtime or shift differential), commissions, bonuses or similar
payments and the payment would have been paid to the Employee prior to the
Severance from Employment if the Employee had continued in employment with the
Employer.

 

  (2) Payment for unused accrued bona fide sick, vacation, or other leave, but
only if the Employee would have been able to use the leave if employment
continued and those amounts would have been included in the definition of
Section 415 Compensation if they were paid prior to the Employee’s Severance
from Employment.

 

2



--------------------------------------------------------------------------------

  (3) Amounts received by an Employee pursuant to a nonqualified unfunded
deferred compensation plan, but only if the payment would have been paid to the
Employee at the same time if the Employee had continued in employment with the
Employer and only to the extent the amounts are includible in the Employee’s
gross income and would have been includible in the definition of Compensation if
they were paid prior to the Employee’s Severance from Employment.

The term Compensation includes any amounts that would have been received by an
Employee and includible in the Employee’s gross income but for an election under
Code Sections 125(a), 132(f)(4), 402(e)(3), or 457(b).

The “Compensation” of an individual taken into account under this Article for a
Limitation Year will not exceed $200,000, as adjusted for cost of living
increased in accordance with Code Section 401(a)(17)(B). The determination of an
individual’s “Compensation” will be made by the Plan Administrator in accordance
with the provisions of Code Section 415 and the related Treasury Regulations.

FOURTH: Section 4.04.B. is amended to read as follows:

 

  B. Election by Participants. The following provisions will govern Participant
salary reduction elections.

 

  1. For each Plan Year (or the portion of the Plan Year after the Participant’s
entry into the Plan), each Participant in this Plan may elect (i) not to enter
into a salary reduction election, or (ii) to enter into a salary reduction
election with the Employer, which will be applicable to all pay periods within
such Plan Year (or the remaining portion thereof). The terms of any such salary
reduction election will provide that the Participant agrees to accept a
reduction in Compensation from the Employer equal to any whole percentage of
Compensation between 1% and 50%.

Each Participant must also designate whether such Participant’s contributions
are before-tax or after-tax contributions. Further, in the event such
Participant’s before-tax contributions are limited by Code Section 402(g), such
Participant may affirmatively designate that all future elective deferrals shall
be made and recharacterized as an after-tax contribution.

 

3



--------------------------------------------------------------------------------

  2. If a Participant does not affirmatively elect to receive cash or have a
specified percentage contributed to the Plan pursuant to Section 4.04.B.1. above
such Participant will be deemed to have elected to contribute 4% of such
Participant’s Compensation on a before-tax basis to the Plan.

The following provisions will also apply.

 

  (i) Any such Participant’s salary reduction election may be modified in
accordance with Section 4.04.E.

 

  (ii) The automatic enrollment features of this Plan (i.e. deemed election to
contribute at the rate of 4% of such Participant’s Compensation) will apply to
each Employee who is hired or who is rehired on or after April 1, 2008.

 

  (iii) The automatic enrollment date will be 30 days after the date of the
Participant’s date of hire or rehire.

 

  (iv) In the absence of an affirmative investment election by the Participant,
the Participant’s Accounts will be invested in accordance with Section 8.02.

Upon a Participant’s Severance from Service or termination of employment (or
upon ceasing to be an Eligible Employee), such Participant’s salary reduction
election (or deemed election) will cease in accordance with uniform rules
established by the Administrative Committee in conformity with rulings and
Regulations or other administrative or judicial guidance.

FIFTH: The first paragraph of Section 4.05 is amended to read as follows:

Effective January 1, 2009, with regard to the portion of the Plan that benefits
Employees who are not covered by the provisions of a collective bargaining
agreement, this Plan is intended to constitute a safe-harbor 401(k) plan.
Accordingly, neither 401(k) nor 401(m) nondiscrimination testing will be
required for those Participants. Prior to January 1, 2009, the following
provisions will govern compliance with the nondiscrimination tests of
Section 401(k) of the Code for the portion of the Plan that benefits Employees
who are not covered by the provisions of a collective bargaining agreement but
are eligible to make elective deferrals. With regard to the portion of the Plan
that benefits Employees who are covered under the provisions of a collective
bargaining agreement but are eligible to make elective deferrals, the following
provisions will govern compliance with the nondiscrimination tests of
Section 401(k) of the Code. Effective January 1, 2009, references to Eligible
Participant, Participant, Highly Compensated Employee, Non-Highly Compensated
Employees, and all other

 

4



--------------------------------------------------------------------------------

Eligible Participants will be interpreted to include only those individuals who
are covered under the provisions of a collective bargaining agreement and who
are directly or indirectly eligible to enter a salary reduction election. For
purposes of this Section 4.05, certain additional definitions are set forth in
Subsection I. For each Plan Year the Administrative Committee will determine
whether the Actual Deferral Percentage for Eligible Participants who are Highly
Compensated Employees for the Plan Year compared to the Actual Deferral
Percentage for all other Eligible Participants for the current year satisfies
one of the following described ratio tests.

SIXTH: The first paragraph of Section 4.06 is amended to read as follows:

Effective January 1, 2009, with regard to the portion of the Plan that benefits
Employees who are not covered by the provisions of a collective bargaining
agreement, this Plan is intended to constitute a safe-harbor 401(k) plan.
Accordingly, neither 401(k) nor 401(m) nondiscrimination testing shall be
required for those Participants. Prior to January 1, 2009, the following
provisions will govern compliance with the nondiscrimination tests of
Section 401(k) of the Code for the portion of the Plan that benefits Employees
who are not covered by the provisions of a collective bargaining agreement but
are eligible to make elective deferrals. With regard to the portion of the Plan
that benefits Employees who are covered under the provisions of a collective
bargaining agreement but are eligible to make elective deferrals, the following
provisions will govern compliance with the nondiscrimination tests of
Section 401(m) of the Code. Effective January 1, 2009, references to Eligible
Participant, Participant, Highly Compensated Employee, Non-Highly Compensated
Employees, and all other Eligible Participants shall be interpreted to include
only those individuals who are covered under the provisions of a collective
bargaining agreement and who are directly or indirectly eligible to enter a
salary reduction election. For purposes of this Section 4.06, certain additional
definitions are set forth in Subsection I. For each Plan Year the Administrative
Committee will determine whether the Actual Contribution Percentage for Eligible
Participants who are Highly Compensated Employees for the Plan Year compared to
the Actual Contribution Percentage for all other Eligible Participants for the
current year satisfies one of the following described ratio tests.

IN WITNESS WHEREOF, the foregoing amendment is executed as of the day, month,
and year first appearing above.

 

    HAWKER BEECHCRAFT CORPORATION     By  

/s/ Rich Jiwanlal

ATTEST:      

/s/ Marzella Ervin

     

 

5